Order entered November 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01268-CR

                                JENNIFER FOLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 26th District Court
                                Williamson County, Texas
                            Trial Court Cause No. 14-0094-K26

                                            ORDER
       Before the Court is the October 25, 2018 motion to withdraw as counsel filed by

appellant’s retained counsel, Jeremiah Walters. In his motion, Walters requests permission to

withdraw on the grounds he is not qualified to represent appellant on appeal.

       By filing the notice of appeal, Walters became appellant’s appellate counsel. See TEX. R.

APP. P. 6.1(a). This Court may, on appropriate terms and conditions, permit an attorney to

withdraw from representation. See TEX. R. APP. P. 6.5. The motion to withdraw, however, must

comply with the requirements of rule 6.5. The motion before the Court does not comply with

rule 6.5 in that it does not contain a statement showing that a copy of the motion was delivered to

appellant, either by hand delivery or through both certified and first-class mail, and it does not
contain a statement that appellant was notified in writing of her right to object to the motion. See

TEX. R. APP. P. 6.5(a)(3-4), (b).

       Because the motion does not comply with the requirements of the rules of appellate

procedure, the motion to withdraw is DENIED without prejudice to refiling a motion that

conforms to rule 6.5.


                                                      /s/    LANA MYERS
                                                             JUSTICE




                                                –2–